Exhibit 10.1

SEPARATION & GENERAL RELEASE AGREEMENT

                    This Separation and General Release Agreement (“Agreement”)
is made by and between Rok Sribar (“Sribar”) and Align Technology, Inc.
(“Align”).  Sribar and Align will hereinafter be referred to as the “Parties.”

R E C I T A L S

                    WHEREAS, Sribar has been for a time employed by Align;

                    WHEREAS, the Parties agree that his employment shall be
terminated on October 31, 2005 (the “Termination Date”);

                    WHEREAS, Sribar and Align (together “the Parties”) wish
permanently to resolve all disputes that exist or may exist between them in the
future arising out of Sribar’s employment with Align and the termination
thereof;

                    NOW, THEREFORE, for and in consideration of the promises and
undertakings described below, the Parties agree as follows:

A G R E E M E N T S

          A.       ALIGN.

1.     Severance Pay.  Beginning upon the first regular pay day following the
execution of this Agreement by Sribar and after the expiration of the revocation
period referred to in Section C.7. below, Align shall pay to Sribar the total of
the sum of (i) the amount of Sixty Thousand Dollars ($60,000.00); plus (ii) the
amount of One Hundred Thirteen Thousand ($113,000.00), to be paid in accordance
with Align’s standard payroll schedule and practices, less applicable deductions
and withholdings, which represents six months of Sribar’s current Base Salary. 
In addition, Align hereby waives Sribar’s obligation to repay that certain
Sign-on Bonus as defined and set forth in Align’s Offer Letter to you dated
January 24, 2005.  A Form W-2 shall be issued to Sribar for each year during
which these payments are made and/or waivers are issued. 

2.     COBRA Continuation.  Beginning after the execution of this Agreement by
Sribar and after the expiration of the revocation period referred to in Section
C.7. below, if Sribar is eligible and timely elects to continue medical coverage
for himself and his eligible dependents under COBRA, Align will pay, on Sribar’s
behalf, the premiums to continue this group health insurance, including coverage
for Sribar’s eligible dependents for a period of six (6) months; provided,
however, that Align will pay such premiums only for the coverage for which
Sribar and his eligible dependents were enrolled immediately prior to the
Termination Date. 

          Align shall pay the premiums for such coverage until the earlier of
(a) six (6) months following the expiration of the revocation period; (b) the
effective date of Sribar’s coverage by a health plan of a subsequent employer;
or (c) the date Sribar is no longer eligible for COBRA coverage.  For the
balance of the period that Sribar is entitled to coverage under COBRA, he shall
be entitled to maintain coverage for himself and his eligible dependents at his
own expense.

PAGE 1 of 5

--------------------------------------------------------------------------------




          B.       SRIBAR.

1.     Final Pay.  Sribar represents and warrants that he has received and
reviewed his final paycheck and that he has been paid all salary, wages and
compensation of any type earned by him and owed to him by Align, including, but
not limited to, all accrued but unused vacation as well as any reimbursable
business expenses.  Sribar further acknowledges and agrees that he is not
entitled to any additional payments from Align except as set forth in this
Agreement.

2.     Consultation/Assistance.  Sribar agrees that for the six (6) month period
following the Termination Date, he will make himself available to consult with
and assist Align as Align may reasonably request from time to time.  As
compensation for any services that he may provide during the six (6) month
period identified herein, Sribar shall be paid $250 per hour, to invoiced no
more frequently than monthly and to be paid net 30 days from the date of receipt
by Align.  Sribar further acknowledges and agrees that he is not entitled to any
employment-related benefits, other than potential COBRA covered benefits as
otherwise provided herein, during this six (6) month period.

3.     General Release.  Sribar hereby fully and forever releases, waives,
discharges and promises not to sue or otherwise institute or cause to be
instituted any legal or administrative proceedings against Align or any of its
current and former officers, directors, attorneys, shareholders, predecessor,
successor, affiliated or related companies, agents, employees and assignees
thereof (collectively, the “Company”), with respect to any and all liabilities,
claims, demands, contracts, debts, obligations and causes of action of any
nature, kind, and description, whether in law, equity or otherwise, whether or
not now known or ascertained, which currently do or may exist, including without
limitation any matter, cause or claim arising out of or related to facts or
events occurring prior to the Effective Date of this Agreement, and/or arising
from and relating to Sribar’ employment with Align or the termination there
from, including, but not limited to any claims for unpaid wages, severance,
benefits, penalties, breach of contract, breach of the covenant of good faith
and fair dealing, infliction of emotional distress, misrepresentation, claims
under Title VII of the Civil Rights Act, under the Age Discrimination in
Employment Act, under the California Fair Employment and Housing Act, under the
California Labor Code, under the Employment Retirement Income and Security Act
and under any other statutory or common law claims relating to employment or the
termination thereof, except any claims Sribar may have, which, as a matter of
law, are not subject to waiver, such as:

 

a.

unemployment insurance benefits pursuant to the terms of applicable law;

 

 

 

 

b.

workers’ compensation insurance benefits pursuant to Division 4 of the
California Labor Code, under the terms of any workers’ compensation insurance
policy or fund of Align;

 

 

 

 

c.

continued participation in certain of Align’s group benefit plans on a temporary
basis pursuant to the federal law known as COBRA: and

 

 

 

 

d.

rights or claims under the Age Discrimination in Employment Act (“ADEA”) that
may arise after the date this Agreement is signed.

4.     Waiver – Civil Code Section 1542.   Sribar understands and agrees that
Section B.3., above, applies to claims, known and presently unknown by Sribar;
and that this means that if, hereafter, Sribar discovers facts different from or
in addition to those which Sribar now knows or believes to be true, that the
releases, waivers, discharge and promise not to sue or otherwise institute legal
action shall be and remain effective in all respects notwithstanding such
different or additional facts or the discovery of such fact.  Accordingly,
Sribar hereby agrees that he fully and forever waives any and all rights and
benefits conferred upon his by the provisions of Section 1542 of the Civil Code
of the State of California which states as follows (parentheticals added):

 

A general release does not extend to claims which the creditor [i.e., Sribar]
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor [i.e., the Company].

PAGE 2 of 5

--------------------------------------------------------------------------------




5.     Confidentiality & Non-Disclosure.  Sribar hereby agrees that he will not,
without compulsion of legal process, disclose to any third party any of the
terms of this Agreement, including the amount referred to herein, either by
specific dollar amounts or by number of “figures” or otherwise, nor shall he
disclose that the fact of the payment of said dollar amount, except that he may
disclose such information to his spouse and he may disclose such information to
his attorneys and accountants to whom, and only to the extent, disclosure is
necessary to effect the purposes for which Sribar has consulted such attorneys
and accountants.  Sribar agrees that in connection with any disclosure permitted
hereunder, Sribar shall cause such third party to whom disclosure has been made,
including his spouse, to agree to comply with this covenant of confidentiality
and non-disclosure, and in the event such third party breaches this covenant of
confidentiality and non-disclosure, such breach shall be deemed to have been
committed by Sribar. 

6.     COBRA Continuation.  Sribar hereby agrees that he will notify Align’s
human resources department when he becomes eligible for medical coverage with a
subsequent employer or otherwise.

7.     No Other Pending Claims.  Sribar hereby represents and warrants that he
has neither filed nor served any claim, demand, suit or legal proceeding against
the Company.

8.     No Prior Assignments.  Sribar hereby represents and warrants that he has
not assigned or transferred, or purported to assign or transfer, to any third
person or entity any claim, right, liability, demand, obligation, expense,
action or causes of action being waived or released pursuant to this Agreement.

9.     Material Inducements.  Sribar hereby agrees and acknowledges that the
releases, waivers and promises contained in this Agreement, including the
promises of confidentiality and non-disclosure, are material inducements for the
consideration described in Section A., above.

10.     Agreement Inures to Align.  Sribar hereby agrees and understands that
this Agreement shall bind him, and his heirs, executors, administrators and
agents thereof and that it inures to the benefit of Align and its current and
former officers, directors, attorneys, shareholders, predecessors, successors,
affiliated or related companies, agents, employees and assignees thereof. 

11.     Proprietary Information.  Sribar hereby acknowledges and agrees that (a)
he is bound by, and has continuing obligations under, the Proprietary
Information and Inventions Agreement (“PIIA”) signed by him on January 20, 2005
and the Employment Agreement by and between Sribar and Align dated February 7,
2005; (b) he has returned to Align all items of property paid for and/or
provided by Align for his use during employment with Align including, but not
limited to, any laptops, computer and office equipment, software programs, cell
phones, pagers, access cards and keys, credit and calling cards; and (c) he has
returned to Align all documents (electronic and paper) created and received by
him during his employment with Align, and he has not retained any such
documents, except he may keep his personal copies of (i) documents evidencing
his hire, compensation, benefits and termination (including this Agreement);
(ii) any materials distributed generally to stockholders of the Company, and
(iii) his copy of the PIIA.  The PIIA is incorporated herein by this reference.

12.     Non-Disparagement. Sribar agrees not to make any derogatory statements
about the Company and/or the Company’s officers, directors, employees,
investors, stockholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations and assigns.

PAGE 3 of 5

--------------------------------------------------------------------------------




          C.       ALIGN AND SRIBAR.

1.     Attorneys Fees and Expenses.  Each party to this Agreement shall bear
their own respective attorneys’ fees and expenses related to the negotiation of
this Agreement, and each agrees to hold the other harmless from the payment of
all such attorneys’ fees and expenses.

2.     No Admission.  Nothing contained in this Agreement shall constitute, be
construed or be treated as an admission of liability or wrongdoing by Sribar, by
Align, or by any current or former employee, officer or director of Align.

3.     Governing Law.  California law shall govern the construction,
interpretation and enforcement of this Agreement.

4.     Severability.  If any provision or portion thereof, of this Agreement
shall for any reason be held to be invalid or unenforceable or to be contrary to
public policy or any law, then the remainder of the Agreement shall not be
affected thereby.

5.     Arbitration of Disputes Arising from Agreement.  Any and all disputes
that arise out or relate to this Agreement or any of the subjects hereof shall
be resolved through final and binding arbitration.  Binding arbitration will be
conducted in Santa Clara County in accordance with California Code of Civil
Procedure section 1282, et seq., and the rules and regulations of the American
Arbitration Association then in effect for resolution of commercial disputes. 
Each of the Parties understands and agrees that arbitration shall be instead of
any civil litigation, each waives its right to a jury trial, and each
understands and agrees that the arbitrator’s decision shall be final and binding
to the fullest extent permitted by law and enforceable by any court having
jurisdiction thereof.   Each of the Parties will bear their own respective
attorneys’ fees and will equally share the cost of arbitration, although the
arbitrator may award the prevailing party his/its reasonable attorneys’ fees and
costs of arbitration except that such fees and costs may not be recovered by
Align that result from Align’s defense against any claim by Sribar challenging
the waiver, release and discharge of rights under the Age Discrimination in
Employment Act.

6.     Counterpart Signatures.  Sribar and Align hereby acknowledge that this
Agreement may be executed in counterpart originals with like effect as if
executed in a single original document.

7.     Time to Consider; Revocation Period; Effective Date.  Sribar understands
and agrees that he may have up to a full twenty-one (21) days after receipt of
this Agreement within which he may review, consider, and decide whether or not
to sign this Agreement, and, if Sribar has not taken that full time period, that
he expressly waives the remaining time period and will not assert the invalidity
of this Agreement or any portion thereof on this basis.  Sribar further
acknowledges and is hereby advised that he should discuss the terms of this
Agreement with an attorney of his choosing at his sole expense.  Sribar also
understands that, for the period of seven (7) days after the date he signs this
Agreement, he may revoke the release of his claims under the Age Discrimination
in Employment Act (“ADEA”), in which case this Agreement shall remain effective
and enforceable in all other respects but the payments in Section A.1. and 2.
will each be reduced by 40%.  Sribar understands that if he wishes to revoke his
release of claims under the ADEA, he must deliver written notice of revocation,
no later than the seventh day after he signs this Agreement, to:

 

Align Technology, Inc.

 

Attn.:  Human Resources

 

881 Martin Ave.

 

Santa Clara, CA  95050

 

Facsimile: (408) 470-1024

Sribar further understands that the Effective Date of this General Release will
be the eighth day after both of the Parties have signed it and it has been
delivered to Align.  Sribar understands that he must deliver his signed General
Release to Align via the address, above.

PAGE 4 of 5

--------------------------------------------------------------------------------




8.     Results of Negotiation; Knowing and Voluntary Execution.  The Parties
hereby acknowledge that this Agreement is the result of negotiation between
them, that each were represented by an attorney of their own choosing in
deciding whether or not to sign this Agreement and that each has read and
understands the foregoing Agreement and that each affixes their respective
signature to this Agreement knowingly, voluntarily and without coercion.

9.     Entire Agreement; Modification.  The Parties hereby acknowledge and agree
that except for any pre-existing stock, stock option and/or purchase
agreement(s) between Sribar and Align, and any amendments and waivers thereto,
no promises or representations were or are made which do not appear written in
this Agreement.  The Parties agree that this Agreement contains the entire
agreement by Sribar and Align, and that neither is relying on any representation
or promise that does not appear in this Agreement.  The Parties further agree
that the benefits provided in this Agreement fully satisfy any obligations Align
may have to provide any severance or other benefits to Sribar under that certain
employment offer letter by and between Sribar and Align dated January 24, 2005,
and the Employment Agreement by and between Sribar and Align dated February 7,
2005.  This Agreement may be changed only by another written agreement signed by
Sribar and the Chief Executive Officer of Align.

10.    Enforcement Costs.  If an action is brought by either party for breach of
any provision of this Agreement, the non-breaching party shall be entitled to
recover all reasonable attorneys’ fees and costs in defending or bringing such
an action.

Signed 11/10/2005,

 

 

effective as of

 

 

Date:  October 31, 2005

 

/s/ Rok Sribar

 

 

--------------------------------------------------------------------------------


 

Align Technology Inc.:

 

 

 

 

Signed 11/10/2005

 

 

effective as of

 

 

Date: October 31, 2005

By:

/s/ Roger E. George

 

 

--------------------------------------------------------------------------------

 

Name:

Roger E. George

 

 

 

 

Title:

Vice President and General Counsel

PAGE 5 of 5

--------------------------------------------------------------------------------